Title: General Orders, 2 February 1783
From: Washington, George
To: 


                        
                             Sunday 2d February 1783
                            Parole Northcastle.
                            Countersigns Onondago. Pompton.
                        
                        For the day tomorrow Major Knap.
                        For duty the 2d York regiment.
                        A sub. segt corpl & 15 privates from the regimt which gives the details for duty to march tomorrow
                            morning to Westpoint, to receive the prisoners belonging to the corps in this Cantonment confined there and conduct them
                            to the New provost. The officer commanding the party will apply to the Fort major at Westpoint for the prisoners--and
                            report to the Adjutant Genl on his return that a relief may be ordered for him.
                        Commanding officers of brigades are requested to send to Westpoint on tuesday next for their proportions of
                            Blank cartridges agreably to the returns given in yesterday an abstract of which will be sent to General Knox.
                    